       Case 1:19-cv-00006-TJC Document 166 Filed 12/07/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


EDWARD DUCHENEAUX and MAE                        CV 19-6-BLG-TJC
KELLER, as Co-Personal
Representatives of the ESTATE OF
PAUL DUCHENEAUX, DECEASED,                       ORDER

                    Plaintiff,

vs.

LOWER YELLOWSTONE RURAL
ELECTRIC ASSOCIATION, INC., a
Montana Corporation d/b/a Lower
Yellowstone Rural Electric
Cooperative, et al.,

                    Defendants.


      Defendant Lower Yellowstone Rural Electric Association, Inc., doing

business as Lower Yellowstone Rural Electric Cooperative (“LYREC”) has filed a

“Objections to Magistrate’s Findings.” (Doc. 165.) LYREC purports to object to

this Court’s December 3, 2020 Order Denying LYREC’s Motion for Summary

Judgment, as if it were a Findings and Recommendation entered under 28 U.S.C. §

636(b)(1)(B). Because the parties have consented to the exercise of jurisdiction by

a magistrate judge, however, the Court’s Order was entered pursuant to 28 U.S.C.

636(c)(1). Accordingly, LYREC’s objection is procedurally improper.
        Case 1:19-cv-00006-TJC Document 166 Filed 12/07/20 Page 2 of 3



      The Federal Magistrate Act provides that upon consent of the parties, a

magistrate judge “may conduct any or all proceedings in a jury or nonjury civil

matter and order the entry of judgment in the case, when specially designated to

exercise such jurisdiction by the district court or courts he serves.” 28 U.S.C. §

636(c)(1). See also Fed.R.Civ.P. 73(a). In such cases, the appeal route from any

final order or judgment entered by a magistrate judge is directly to the appropriate

United States court of appeals, not the district court. 28 U.S.C. § 636(c)(3) (“Upon

entry of judgment in any case referred under paragraph (1) of this subsection, an

aggrieved party may appeal directly to the appropriate United States court of

appeals from the judgment of the magistrate judge in the same manner as an appeal

from any other judgment of a district court.”); Fed.R.Civ.P. 73(c) (“In accordance

with 28 U.S.C. § 636(c)(3), an appeal from a judgment entered at a magistrate

judge's direction may be taken to the court of appeals as would any other appeal

from a district-court judgment.”).

      Here, the parties’ voluntary authorized the undersigned to preside over this

case for all purposes pursuant to 28 U.S.C. § 636(c). (See Doc. 12.) “[A] §

636(c)(1) referral gives the magistrate judge full authority over dispositive

motions, conduct of trial, and entry of final judgment, all without district court

review.” Roell v. Withrow, 538 U.S. 580, 585 (2003). LYREC’s Objection to this
       Case 1:19-cv-00006-TJC Document 166 Filed 12/07/20 Page 3 of 3



Court’s December 3, 2020 Order, therefore, is not the proper procedural

mechanism for challenging the Order.

      Accordingly, IT IS HEREBY ORDERED that LYREC’s Objection (Doc.

165) is DENIED AS MOOT.

      DATED this 7th day of December, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
